Citation Nr: 0633166	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-29 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there is clear and unmistakable error in a rating 
decision of December 2002 which assigned a single 10 percent 
schedular evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel






INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.


FINDING OF FACT

In a decision of December 2002, the RO assigned a single 10 
percent rating for the veteran's service-connected tinnitus.  


CONCLUSION OF LAW

There is no clear and unmistakable error in the decision of 
December 2002 assigning a single, 10 percent rating for 
tinnitus.  38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the provisions 
of the Veterans Claims Assistance Act of 2000 are not 
applicable to this claim.  See Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 

The veteran, through his representative, has requested a 
"corrected rating" for his service-connected tinnitus.  
Specifically, he has requested the assignment of a 10 percent 
rating for each ear, and that the effective date for such 
separate rating be the same as that for the current single 10 
percent rating.  The RO interpreted this as a request for 
revision of the prior decision based on an allegation of 
clear and unmistakable error in the decision of December 2002 
which assigned a 10 percent disability rating for tinnitus.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus was assigned the 
maximum schedular rating available for tinnitus under the 
criteria in effect at the time of the 2002 decision and under 
the criteria currently in effect.  The CAVC decision relied 
upon in support of the claim of clear and unmistakable did 
not exist at the time of the rating decision in December 
2002.  Moreover, as noted above, the CAVC decision has been 
overturned on appeal.  Accordingly, the Board concludes that 
there is no clear and unmistakable error in the decision of 
December 2002.  



							(CONTINUED ON NEXT PAGE)




ORDER

The claim for revision of a rating decision of December 2002 
based on the existence of clear and unmistakable error in 
failing to assign more than a 10 percent rating for tinnitus 
is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


